       Case 1:21-cv-00990-DAD-SAB Document 13 Filed 09/09/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MORRIS ROBERSON,                               )   Case No.: 1:21-cv-00990-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                          RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                    )   THIS ACTION
14                                                  )
     J. FARMBROUGH, et al.,
                                                    )   FINDINGS AND RECOMMENDATIONS
15                                                  )   RECOMMENDATION DISMISSAL OF CERTAIN
                    Defendants.                     )   CLAIMS AND DEFENDANTS
16                                                  )
                                                    )   (ECF Nos. 10, 11)
17                                                  )
18          Plaintiff Morris Roberson is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On August 13 2021, the undersigned screened Plaintiff’s complaint and found that he stated
21   cognizable excessive force claim against Defendants Fambrough, Johnson, Silva, Bedolla and
22   Furlong, a cognizable failure to intervene claim against Defendants Cruz and Rodriguez, and a
23   cognizable claim for deliberate indifference to a serious medical need against Defendants Serna,
24   Rhodes, and Dr. Goller. (ECF No. 10.) However, Plaintiff was advised that he failed to state any
25   other cognizable claims. (Id.) Therefore, Plaintiff was advised that he could file an amended
26   complaint or a notice of intent to proceed on the claim found to be cognizable. (Id.)
27          On September 7, 2021, Plaintiff notified the Court of his intent to proceed on the claims found
28   to be cognizable. (ECF No. 11.) Thus, the Court will recommend that this action proceed on
                                                        1
        Case 1:21-cv-00990-DAD-SAB Document 13 Filed 09/09/21 Page 2 of 2



1    Plaintiff’s excessive force claim against Defendants Fambrough, Johnson, Silva, Bedolla and Furlong,

2    failure to intervene claim against Defendants Cruz and Rodriguez, and deliberate indifference claim

3    against Defendants Serna, Rhodes, and Dr. Goller. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S.

4    662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d

5    338, 342 (9th Cir. 2010).

6             Accordingly, it is HEREBY ORDERED that the Clerk of the Court shall randomly assign a

7    District Judge to this action.

8             Further, it is HEREBY RECOMMENDED that:

9             1.       This action proceed against Defendants Fambrough, Johnson, Silva, Bedolla and

10                     Furlong for excessive force, against Defendants Cruz and Rodriguez for failure to

11                     intervene, and against Defendants Serna, Rhodes, and Dr. Goller for deliberate

12                     indifference to a serious medical need; and

13            2.       All other claims and Defendants be dismissed for failure to state a cognizable claim.

14            These Findings and Recommendations will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

16   after being served with these Findings and Recommendations, Plaintiff may file written objections

17   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

19   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

20   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

21
22   IT IS SO ORDERED.

23   Dated:        September 9, 2021
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          2
